Title: [Diary entry: 22 February 1787]
From: Washington, George
To: 

Thursday 22d. Mercury at 30 in the morng.—55 at Noon and 48 at Night. Day pleasant, with the Wind at South till the evening when it began to lower. The Wind had shifted to the No. Et. & the Moon & Stars looked dim. Rid to Muddy hole Dogue run & Frenchs Plantation. At the first about a fence on the New ditch which was begun

yesterday. At the second, the Plows having done all they could in the newly inclosed Meadows for the Washes & wet places went over into the Mill Meadow & had begun to plow the Island where the hay stacks are (containing by stepping abt. 4¼ acres) which would be done today when they wd. get into the piece above East side the Mill race which was in Wheat last year and which by stepping contains about 5¾ acres. At the last, i.e. Frenchs Plantation the plows having finished plowing the Cut along the Road were beginning to plow the Corn ground next adjoining between that & Manleys old Houses but finding it too Wet to sow immediately with Oats and that by lying (as one plowing only was intended) it might get hard again before it was dry enough to sow I directed the Plows to continue there no longer than this day and to morrow to go into No. 1 and plow that part of it which was intended for Barley and which would receive before it was seeded two plowings. Staked off a ditch along the ferry road. On my return home found Mr. Bryan Fairfax, his wife & daughter here.